TRAmmell:
This is a proceeding for the redetermination of a deficiency in income and profits taxes for the fiscal year ended May 31, 1920, in the amount of $3,185.97. A deficiency was asserted by the respondent in the amount of $8.10 for the fiscal year ended May 31, 1919, notice of which was given the petitioner in the deficiency notice of July 11, 1925, but no proceeding for the redetermination thereof was instituted.
The petitioner is a Kansas corporation, having its office at Lewis. The errors assigned in the petition are: That the amount of wheat on hand, as set forth in the inventory in the balance sheet prepared by the petitioner, was overstated approximately 900 bushels and was invoiced at $2.60 and $2.65 per bushel, when the actual cost was only $2.55 per bushel; that the corn was also invoiced for more than it cost and the lumber was invoiced at current market prices instead of cost or market, whichever was lower, resulting in an overstatement of approximately $2,500 in the lumber inventory.
*114It is the contention of the petitioner that the inventories prepared by it at the end of its fiscal year 1920 were overstated both in quantity and in price. Certain books were introduced in evidence but no error was pointed out therein. On the other hand, the person who was manager of the business during the year involved and who was subpoenaed as a witness by the respondent, testified that the inventories were correctly taken and correctly priced. There was no evidence introduced from which we could find that the inventories were incorrectly made.

Judgment will be entered for the respondent.